Exhibit 10.12

SUBORDINATION AGREEMENT

THIS SUBORDINATION AGREEMENT (this “Agreement”) is made as of July 13, 2007, by
and among CAMOFI Master LDC and CAMHZN Master LDC, each a Cayman Islands Limited
Duration Company (collectively, the “Senior Lender”), the lenders listed on
Schedule A attached hereto (each a “Junior Lender”, and collectively, the
“Junior Lenders”), and SHEA DEVELOPMENT CORP., a Nevada corporation and each of
its subsidiaries (collectively, the “Borrower”).

RECITALS

A.  The Senior Lender has purchased certain secured notes from the Borrower and
pursuant to the terms and provisions of the Securities Purchase Agreement and
related documents, each dated as of July 13, 2007 (as amended, modified or
amended and restated from time to time, the “Purchase Agreement”), by and among
the Senior Lender and the Borrower;

B.  The Junior Lenders have loaned certain monies to the Borrower on terms
between the Junior Lenders and the Borrower, each in the principal amount set
forth opposite the Junior Lenders’ name on Schedule A; and

C.  It is a condition to the Senior Lender’s obligations to purchase the secured
notes from the Borrower that the Junior Lenders enter into this Agreement;

NOW, THEREFORE, in consideration of the above recitals and the provisions set
forth herein, and other good and valuable considerations, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows, intending to be legally bound:

AGREEMENT


SECTION 1.              DEFINITIONS.  FOR PURPOSE OF THIS AGREEMENT, THE
FOLLOWING TERMS USED HEREIN SHALL HAVE THE FOLLOWING MEANINGS:


“COLLATERAL” MEANS ANY AND ALL PROPERTY WHICH NOW CONSTITUTES OR HEREAFTER WILL
CONSTITUTE COLLATERAL OR OTHER SECURITY FOR PAYMENT OF THE SENIOR DEBT PURSUANT
TO THE SENIOR LOAN DOCUMENTS.

“Default” means a default or event of default under the Junior Notes, or any of
them, or under any other instrument or agreement evidencing the Junior Debt.

“Junior Debt” means all indebtedness, obligations, and liabilities of the
Borrower or any guarantor to the Junior Lenders, under any agreement of any
kind, including, without limitation, all principal and interest (including,
without limitation, any interest accruing after the filing of any petition in
bankruptcy or the commencement of any Proceeding, whether or not a claim for
post-filing or post-petition interest is allowed in such Proceeding) and late
fees payable thereunder, and any obligation to redeem, repurchase or otherwise
acquire any Junior Securities.


--------------------------------------------------------------------------------


“Junior Loan Documents” means any all documents evidencing the Junior Debt.

“Junior Securities” means any securities (including common stock, warrants or
other equity securities) other than those Securities issued to the Senior
Lender.

“Person” means any corporation, association, joint venture, partnership, limited
liability company, organization, business, individual, trust, government or
agency or political subdivision thereof, or any other legal entity.

“Proceeding” means (a) any insolvency, bankruptcy, receivership, custodianship,
liquidation, reorganization, readjustment, composition, or other similar
proceeding relating to Borrower or any of its respective properties, whether
under any bankruptcy, reorganization, or insolvency laws or any law relating to
relief of debtors, readjustment of indebtedness, reorganization, composition, or
extension; (b) any proceeding for the liquidation, liquidating distribution,
dissolution, or other winding up of Borrower, voluntary or involuntary, whether
or not involving insolvency or bankruptcy proceedings; (c) any assignment for
the benefit of creditors of Borrower; or (d) any other marshalling of the assets
of Borrower.

“Remedy” means, with respect to a Default, the acceleration of any Junior Debt
or the exercise of any remedies in respect of such Default (including, without
limitation, the right to sue the Borrower, to exercise any right of set off, to
put or otherwise tender for repurchase any Junior Securities, and to file or
participate in any involuntary bankruptcy proceeding against the Borrower, and
explicitly including the imposition of default rate interest).

“Senior Debt” means all of the following:  (a) the aggregate principal
indebtedness outstanding from time to time under the Purchase Agreement, (b) all
interest accrued and accruing on such aggregate principal amounts from time to
time (including, without limitation, any interest accruing after the filing of
any petition in bankruptcy or the commencement of any Proceeding, whether or not
a claim for post-filing or post-petition interest is allowed in such
Proceeding), (c) all other costs, fees, and expenses owed from time to time
under the Senior Loan Documents and (d) all other liabilities, indebtedness and
obligations of Borrower to the Senior Lender, whether now existing or hereafter
arising, direct or indirect, contingent or non-contingent, secured or unsecured,
due or not due.

“Senior Event of Default” means the occurrence and continuance of an “Event of
Default” under the Senior Loan Documents.

“Senior Loan Documents” means the Purchase Agreement, the Senior Notes, and the
other Loan Documents (as defined in the Purchase Agreement), as they may be
amended, modified, extended, or amended and restated from time to time.

“Senior Notes” means the Notes (as defined in the Purchase Agreement) and any
other promissory note executed and delivered by the Borrower to the Senior
Lender from time to time, as amended, modified, renewed or extended from time to
time.


--------------------------------------------------------------------------------



SECTION 2.              GENERAL.


THE BORROWER AND THE JUNIOR LENDERS AGREE THAT ON THE TERMS AND CONDITIONS
HEREIN THE PAYMENT OF THE JUNIOR DEBT BY THE BORROWER IS SUBORDINATED, TO THE
EXTENT AND IN THE MANNER PROVIDED IN THIS AGREEMENT, TO THE PRIOR PAYMENT IN
FULL OF ALL THE SENIOR DEBT.


SECTION 3.              SUBORDINATION IN THE EVENT OF A PROCEEDING.


UPON ANY DISTRIBUTION OF ASSETS OF THE BORROWER UPON ANY PROCEEDING:


(I)            THE SENIOR LENDER SHALL FIRST BE ENTITLED TO RECEIVE PAYMENTS IN
FULL OF THE SENIOR DEBT IN CASH, PROPERTY OR SECURITIES (WITH ANY SUCH PROPERTY
OR SECURITIES BEING VALUED BASED ON ITS FAIR MARKET VALUE AFTER DEDUCTING
LIQUIDATION AND SALE EXPENSES) BEFORE ANY JUNIOR LENDER IS ENTITLED TO RECEIVE
ANY PAYMENT ON ACCOUNT OF THE JUNIOR DEBT;


(II)           ANY PAYMENT OR DISTRIBUTION OF ASSETS OF THE BORROWER OF ANY KIND
OR CHARACTER, WHETHER IN CASH, PROPERTY, OR SECURITIES TO WHICH ANY JUNIOR
LENDER WOULD BE ENTITLED EXCEPT FOR THE PROVISIONS OF THIS AGREEMENT, SHALL BE
PAID BY THE LIQUIDATING TRUSTEE OR AGENT OR OTHER PERSON MAKING SUCH A PAYMENT
OR DISTRIBUTION, DIRECTLY TO THE SENIOR LENDER, TO THE EXTENT NECESSARY TO PAY 
THE SENIOR DEBT IN FULL IN CASH, PROPERTY OR SECURITIES (VALUED AS PROVIDED IN
SUBSECTION (I) ABOVE) AFTER GIVING EFFECT TO ALL CONCURRENT PAYMENTS AND
DISTRIBUTIONS; AND


(III)          IN THE EVENT THAT, NOTWITHSTANDING THE FOREGOING, ANY PAYMENT OR
DISTRIBUTION OF ASSETS OF THE BORROWER OF ANY KIND OR CHARACTER, WHETHER IN
CASH, PROPERTY, OR SECURITIES, SHALL BE RECEIVED BY THE JUNIOR LENDERS ON
ACCOUNT OF THE JUNIOR DEBT BEFORE THE SENIOR DEBT IS PAID IN FULL IN CASH,
PROPERTY OR SECURITIES (VALUED AS PROVIDED IN SUBSECTION (I) ABOVE), SUCH
PAYMENT OR DISTRIBUTION SHALL BE RECEIVED AND HELD IN TRUST BY THE JUNIOR
LENDERS FOR THE BENEFIT OF THE SENIOR LENDER, TO THE EXTENT NECESSARY TO PAY THE
SENIOR DEBT IN FULL IN CASH, PROPERTY OR SECURITIES (VALUED AS PROVIDED IN
SUBSECTION (I) ABOVE) AFTER GIVING EFFECT TO ALL CONCURRENT PAYMENTS AND
DISTRIBUTIONS.

The Borrower shall give written notice to the Senior Lender and the Junior
Lenders within three days of receipt of notice of any Proceeding.


SECTION 4.              REMEDY STANDSTILL.


THE JUNIOR LENDERS SHALL NOT EXERCISE ANY REMEDY IN RESPECT OF ANY DEFAULT UNTIL
THE EARLIEST OF (I) THE DATE THE SENIOR DEBT HAS BEEN PAID IN FULL, (II) THE
DATE A PROCEEDING IS COMMENCED OR (III) THE DATE THE SENIOR DEBT HAS BEEN
ACCELERATED IN WRITING.


SECTION 5.              PAYMENTS HELD IN TRUST, SUBROGATION, RIGHT TO CURE AND
PURCHASE.


(I)            IF ANY PAYMENT OR DISTRIBUTION OF ASSETS ON ACCOUNT OF THE JUNIOR
DEBT SHALL BE MADE BY THE BORROWER OR RECEIVED BY THE JUNIOR LENDERS AT A TIME
WHEN SUCH PAYMENT OR DISTRIBUTION WAS PROHIBITED BY THE PROVISIONS OF THIS
AGREEMENT, THEN SUCH PAYMENT OR DISTRIBUTION SHALL BE RECEIVED AND HELD IN TRUST
BY THE JUNIOR LENDERS FOR THE BENEFIT OF THE


--------------------------------------------------------------------------------



SENIOR LENDER AND SHALL BE PAID OR DELIVERED BY THE JUNIOR LENDERS TO THE SENIOR
LENDER TO THE EXTENT NECESSARY TO ENABLE PAYMENT IN FULL OF THE SENIOR DEBT.


(II)           AFTER THE PAYMENT IN FULL OF ALL SENIOR DEBT, THE JUNIOR LENDERS
SHALL BE SUBROGATED TO THE RIGHTS OF THE HOLDERS OF SUCH SENIOR DEBT TO RECEIVE
PAYMENTS OR DISTRIBUTIONS OF ASSETS OF THE BORROWER APPLICABLE TO THE SENIOR
DEBT UNTIL ALL AMOUNTS OWING ON THE JUNIOR DEBT SHALL BE PAID IN FULL, AND FOR
THE PURPOSE OF SUCH SUBROGATION NO SUCH PAYMENTS OR DISTRIBUTIONS TO THE HOLDERS
OF THE SENIOR DEBT BY OR ON BEHALF OF THE BORROWER, OR BY OR ON BEHALF OF THE
JUNIOR LENDERS BY VIRTUE OF THIS AGREEMENT, THAT OTHERWISE WOULD HAVE BEEN MADE
TO THE JUNIOR LENDERS SHALL, AS BETWEEN THE BORROWER AND THE JUNIOR LENDERS, BE
DEEMED TO BE PAYMENT BY THE BORROWER TO OR ON ACCOUNT OF THE SENIOR DEBT IN
RESPECT THEREOF, IT BEING UNDERSTOOD THAT THE PROVISIONS OF THIS AGREEMENT ARE
AND ARE INTENDED SOLELY FOR THE PURPOSE OF DEFINING THE RELATIVE RIGHTS OF THE
JUNIOR LENDERS, ON THE ONE HAND, AND THE HOLDERS OF SUCH SENIOR DEBT, ON THE
OTHER HAND.  IF ANY PAYMENT OR DISTRIBUTION TO WHICH THE JUNIOR LENDERS WOULD
OTHERWISE HAVE BEEN ENTITLED BUT FOR THE PROVISIONS OF THIS AGREEMENT SHALL HAVE
BEEN APPLIED, PURSUANT TO THE PROVISIONS OF THIS AGREEMENT, TO THE PAYMENT OF
AMOUNTS PAYABLE UNDER THE SENIOR DEBT, THEN THE JUNIOR LENDERS SHALL BE ENTITLED
TO RECEIVE FROM THE HOLDERS OF THE SENIOR DEBT ANY PAYMENTS OR DISTRIBUTIONS
RECEIVED BY SUCH HOLDERS OF THE SENIOR DEBT IN EXCESS OF THE AMOUNT SUFFICIENT
TO PAY ALL AMOUNTS PAYABLE UNDER OR IN RESPECT OF SUCH SENIOR DEBT IN FULL.


(III)          THE SENIOR LENDER HEREBY GRANTS THE JUNIOR LENDERS THE RIGHT, BUT
NOT THE OBLIGATION, TO CURE ANY AND ALL DEFAULTS UNDER THE SENIOR DEBT (TO THE
EXTENT ANY SUCH DEFAULTS ARE CURABLE) WITHIN THE SAME PERIOD OF TIME AFFORDED
THE BORROWER FOR CURING SUCH DEFAULTS BEFORE THE SAME BECOME SENIOR EVENTS OF
DEFAULT.  THE SENIOR LENDER SHALL HAVE NO OBLIGATION HEREUNDER, HOWEVER, TO
PROVIDE NOTICE OF ANY SENIOR EVENT OF DEFAULT TO THE JUNIOR LENDERS, AND THE
LACK OF ANY SUCH NOTICE SHALL NOT AFFECT THE EXISTENCE OR OCCURRENCE OF ANY
EVENT OF DEFAULT.


SECTION 6.              NO PREJUDICE OR IMPAIRMENT.


NOTHING CONTAINED IN THIS AGREEMENT, IS INTENDED TO OR SHALL IMPAIR, AS BETWEEN
THE BORROWER AND THE JUNIOR LENDERS, THE OBLIGATION OF THE BORROWER, WHICH IS
ABSOLUTE AND UNCONDITIONAL, TO PAY TO THE JUNIOR LENDERS THE JUNIOR DEBT AS AND
WHEN THE SAME SHALL BECOME DUE AND PAYABLE IN ACCORDANCE WITH ITS TERMS, OR IS
INTENDED TO OR SHALL AFFECT THE RELATIVE RIGHTS OF THE JUNIOR LENDERS AND
CREDITORS OF THE BORROWER (OTHER THAN THE HOLDERS OF THE SENIOR DEBT).


SECTION 7.              PROOFS OF CLAIM.


IN CONNECTION WITH ANY PROCEEDING INVOLVING ANY BORROWER, THE JUNIOR LENDERS ARE
ENTITLED TO FILE PROOFS OF CLAIM IN RESPECT OF THE JUNIOR DEBT.  UPON THE
FAILURE OF THE JUNIOR LENDERS TO TAKE ANY SUCH ACTION AS OF THE FIFTEENTH
BUSINESS DAY PRECEDING THE BAR DATE FOR THE FILING OF PROOFS OF CLAIMS, THE
SENIOR LENDER IS HEREBY IRREVOCABLY AUTHORIZED AND EMPOWERED, BUT SHALL HAVE NO
OBLIGATION TO FILE PROOFS OF CLAIM WITH RESPECT TO THE JUNIOR DEBT. 
NOTWITHSTANDING THE FOREGOING, THE SENIOR LENDER SHALL NOT HAVE ANY RIGHT
WHATSOEVER TO VOTE ANY CLAIM THAT THE JUNIOR LENDERS MAY HAVE IN THE PROCEEDING
TO ACCEPT OR REJECT ANY PLAN OR


--------------------------------------------------------------------------------



PARTIAL OR COMPLETE LIQUIDATION, REORGANIZATION, ARRANGEMENT, COMPOSITION, OR
EXTENSION; PROVIDED, THAT THE JUNIOR LENDERS SHALL NOT VOTE WITH RESPECT TO ANY
SUCH PLAN OR TAKE ANY OTHER ACTION IN ANY WAY SO AS TO CONTEST (I) THE RELATIVE
RIGHTS AND DUTIES OF THE SENIOR LENDER UNDER THE SENIOR LOAN DOCUMENTS WITH
RESPECT TO ANY COLLATERAL OR GUARANTIES OR (II) THE JUNIOR LENDERS’ OBLIGATIONS
AND AGREEMENTS SET FORTH IN THIS AGREEMENT.


SECTION 8.              BENEFIT OF AGREEMENT; AMENDMENTS OF CERTAIN DOCUMENTS;
ETC.


THIS AGREEMENT SHALL CONSTITUTE A CONTINUING OFFER TO ALL PERSONS WHO, IN
RELIANCE UPON SUCH PROVISIONS, BECOME A SENIOR LENDER, AND SUCH PROVISIONS ARE
MADE FOR THE BENEFIT OF EACH SUBSEQUENT SENIOR LENDER AND EACH OF THEM MAY
ENFORCE SUCH PROVISIONS.

The Senior Loan Documents may be amended, supplemented, waived, altered,
modified, or otherwise changed in any manner approved by the Senior Lender and
the Borrower without the consent or approval of the Junior Lenders.  The Junior
Loan Documents may not be amended, supplemented, waived, altered, modified, or
otherwise changed in any manner without the prior written approval of the Senior
Lender.

The Senior Lender shall have no obligation to preserve rights in the Collateral
against any prior parties or to marshal any of the Collateral for the benefit of
any Person.  No failure to exercise, and no delay in exercising on the part of
any party hereto, any right, power, or privilege under this Agreement shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power, or privilege under this Agreement preclude any other or further
exercise thereof or the exercise of any other right, power, or privilege.  The
rights and remedies provided in this Agreement are cumulative and shall not be
exclusive of any rights or remedies provided by law.

Except as expressly set forth herein, there shall be no third party
beneficiaries of this Agreement.


SECTION 9.              FURTHER AGREEMENTS CONCERNING THE COLLATERAL AND SENIOR
DEBT.


EACH JUNIOR LENDER AGREES THAT (I) IT WILL NOT AT ANY TIME CONTEST THE VALIDITY,
PERFECTION, PRIORITY OR ENFORCEABILITY OF THE SECURITY INTERESTS AND LIENS
GRANTED BY THE BORROWER TO THE SENIOR LENDER IN THE BORROWER’S ASSETS; (II) THE
SENIOR LENDER MAY ADMINISTER THE SENIOR DEBT AND ANY OF THE SENIOR LENDER’S
AGREEMENTS WITH THE BORROWER IN ANY WAY THE SENIOR LENDER DEEMS APPROPRIATE
CONSISTENT WITH THE TERMS AND PROVISIONS OF THE SENIOR LOAN DOCUMENTS, WITHOUT
REGARD TO THE JUNIOR LENDERS OR THE JUNIOR DEBT; (III) THE SENIOR LENDER SHALL
HAVE NO OBLIGATION TO PRESERVE RIGHTS IN THE COLLATERAL AGAINST ANY PRIOR
PARTIES OR TO MARSHAL ANY OF THE COLLATERAL FOR THE BENEFIT OF ANY PERSON;
(IV) NOTHING IN THIS AGREEMENT SHALL IMPAIR OR ADVERSELY AFFECT THE MANNER OR
TIMING WITH WHICH THE SENIOR LENDER ENFORCES ANY OF ITS SECURITY; (VI) NOTHING
IN THIS AGREEMENT SHALL IMPAIR OR ADVERSELY AFFECT ANY RIGHT, PRIVILEGE, POWER
OR REMEDY OF THE SENIOR LENDER WITH RESPECT TO THE SENIOR DEBT, THE BORROWER, OR
ANY ASSETS OF THE BORROWER, INCLUDING WITHOUT LIMITATION, THE SENIOR LENDER’S
RIGHT TO (X) WAIVE OR RELEASE ANY OF THE SENIOR LENDER’S SECURITY OR RIGHTS,
(Y) WAIVE OR IGNORE ANY DEFAULTS BY THE BORROWER; AND/OR (Z) RESTRUCTURE, RENEW,
MODIFY, OR SUPPLEMENT THE SENIOR DEBT OR ANY PORTION THEREOF OR ANY AGREEMENT
WITH THE BORROWER RELATING TO THE SENIOR DEBT OR TO INCREASE THE OUTSTANDING
PRINCIPAL AMOUNT OF THE SENIOR DEBT BY EXTENDING ADDITIONAL CREDIT TO THE
BORROWER; AND (VI) NOTHING CONTAINED HEREIN IS


--------------------------------------------------------------------------------



INTENDED TO ALTER OR DEPRIVE THE SENIOR LENDER OF ANY OF ITS RIGHTS AS THE
SENIOR SECURED CREDITOR OF THE BORROWER TO COLLECT OR OTHERWISE FORECLOSE UPON
ANY OF THE BORROWER’S ASSETS.


SECTION 10.            INSTRUMENT LEGEND.


ANY INSTRUMENT EVIDENCING ANY OF THE JUNIOR DEBT (INCLUDING, WITHOUT LIMITATION,
THE JUNIOR NOTES), OR ANY PORTION THEREOF, WILL, ON THE DATE HEREOF, HAVE
AFFIXED TO IT A DOCUMENT CONSPICUOUSLY INDICATING THAT PAYMENT THEREOF IS
SUBORDINATED TO THE CLAIMS OF THE SENIOR CREDITOR PURSUANT TO THE TERMS OF THIS
AGREEMENT:  “THIS INSTRUMENT IS SUBJECT TO THE TERMS OF A SUBORDINATION
AGREEMENT DATED AS OF JULY 13, 2007 BY AND BETWEEN THE HOLDER HEREOF AND CAMOFI
MASTER LDC AND CAMHZN MASTER LDC.”  ANY INSTRUMENTS EVIDENCING ANY OF THE JUNIOR
DEBT, OR ANY PORTION THEREOF, WHICH IS HEREAFTER EXECUTED BY THE BORROWER, WILL,
ON THE DATE THEREOF, BE INSCRIBED WITH THE AFORESAID LEGEND, AND COPIES OF SUCH
INSTRUMENT WILL BE DELIVERED TO THE SENIOR LENDER ON THE DATE OF ITS EXECUTION
OR WITHIN FIVE (5) BUSINESS DAYS THEREAFTER AND THE ORIGINAL OF SUCH INSTRUMENT
WILL BE DELIVERED TO THE SENIOR LENDER UPON REQUEST THEREFOR TO THE SENIOR
LENDER AFTER THE OCCURRENCE OF A SENIOR EVENT OF DEFAULT.


SECTION 11.            REPRESENTATIONS AND WARRANTIES.


EACH OF THE PARTIES HERETO HEREBY REPRESENTS AND WARRANTS THAT (I) IT HAS FULL
POWER, AUTHORITY AND LEGAL RIGHT TO MAKE AND PERFORM THIS AGREEMENT AND (II)
THIS AGREEMENT IS ITS LEGAL, VALID, AND BINDING OBLIGATION, ENFORCEABLE AGAINST
IT IN ACCORDANCE WITH ITS TERMS.


SECTION 12.            AMENDMENT.NEITHER THIS AGREEMENT NOR ANY OF THE TERMS
HEREOF MAY BE AMENDED, WAIVED, DISCHARGED, OR TERMINATED UNLESS SUCH AMENDMENT,
WAIVER, DISCHARGE, OR TERMINATION IS IN WRITING SIGNED BY THE SENIOR LENDER AND
THE JUNIOR LENDERS.


SECTION 13.            SUCCESSORS AND ASSIGNS.  THIS AGREEMENT AND THE TERMS,
COVENANTS, AND CONDITIONS HEREOF SHALL BE BINDING UPON AND INURE TO THE BENEFIT
OF THE PARTIES HERETO, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND NEITHER
THE SENIOR DEBT NOR THE JUNIOR DEBT SHALL BE SOLD, ASSIGNED, OR TRANSFERRED
UNLESS THE ASSIGNEE OR TRANSFEREE THEREOF EXPRESSLY TAKES SUCH DEBT SUBJECT TO
AND AGREES TO BE BOUND BY THE TERMS AND CONDITIONS OF THIS AGREEMENT.


SECTION 14.            GOVERNING LAW.  THIS AGREEMENT WILL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CHOICE OF LAW PRINCIPLES THEREOF.


SECTION 15.            NOTICES. WHENEVER IT IS PROVIDED HEREIN THAT ANY NOTICE,
DEMAND, REQUEST, CONSENT, APPROVAL, DECLARATION, OR OTHER COMMUNICATION SHALL OR
MAY BE GIVEN TO OR SERVED UPON ANY OF THE PARTIES BY ANOTHER, OR WHENEVER ANY OF
THE PARTIES DESIRES TO GIVE OR SERVE UPON ANOTHER ANY SUCH COMMUNICATION WITH
RESPECT TO THIS AGREEMENT, EACH SUCH NOTICE, DEMAND, REQUEST, CONSENT, APPROVAL,
DECLARATION, OR OTHER COMMUNICATION SHALL BE IN WRITING AND SHALL BE DEEMED TO
HAVE BEEN DULY GIVEN AND RECEIVED, FOR PURPOSES HEREOF, WHEN (I) DELIVERED BY
HAND, (II) FOUR DAYS AFTER BEING DEPOSITED IN THE MAIL, POSTAGE PREPAID, AND
(III) ONE BUSINESS DAY AFTER HAVING BEEN SENT BY REPUTABLE OVERNIGHT COURIER, IN
EACH CASE ADDRESSED AS SET FORTH ON ANNEX I HERETO OR AT SUCH ADDRESS AS MAY BE
SUBSTITUTED BY NOTICE GIVEN AS HEREIN PROVIDED.  FAILURE TO


--------------------------------------------------------------------------------



DELAY IN DELIVERING COPIES OF ANY COMMUNICATION TO THE PERSONS DESIGNATED TO
RECEIVE COPIES SHALL IN NO WAY ADVERSELY AFFECT THE EFFECTIVENESS OF SUCH
COMMUNICATION.


SECTION 16.            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


SECTION 17.            FINAL AGREEMENT.  THIS AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO ORAL
AGREEMENTS BETWEEN THE PARTIES.


SECTION 18.            WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE SENIOR LENDER, THE JUNIOR LENDERS AND THE BORROWERS HEREBY
IRREVOCABLY AND EXPRESSLY WAIVE ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTION CONTEMPLATED
THEREBY OR THE ACTIONS OF THE SENIOR LENDER OR THE JUNIOR LENDERS IN THE
NEGOTIATION, ADMINISTRATION OR ENFORCEMENT HEREOF.

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY; SIGNATURES PAGES FOLLOW.]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Subordination Agreement
to be duly executed by their proper and duly authorized officers as of the day
and year first above written.

 

SENIOR LENDERS:

 

 

 

CAMOFI MASTER LDC

 

CAMHZN MASTER LDC

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

JUNIOR LENDERS:

 

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

BORROWER:

 

 

 

SHEA DEVELOPMENT CORP.

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

SUBSIDIARIES

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 


--------------------------------------------------------------------------------


 

By:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 


--------------------------------------------------------------------------------


ANNEX I
ADDRESSES FOR NOTICE

Senior Lender

CAMOFI Master LDC

CAMHZN Master LDC

c/o Centrecourt Asset Management

350 Madison Avenue

New York NY 10017

Attn: Keith D. Wellner, General Counsel

Junior Lenders

Borrowers

with a copy to:


--------------------------------------------------------------------------------